928 F.2d 404
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont Lee FOSTER-BEY, Plaintiff-Appellant,v.Raymond G. TOOMBS, Warden, Ionia Correctional Facility, etal. Defendants-Appellees.
No. 90-2179.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

W.D.Mich., No. 90-00534;  Hillnean, J.
W.D.Mich.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Lamont Lee Foster-Bey, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary, injunctive, and declaratory relief, Foster-Bey sued various employees of the Michigan Department of Corrections, in their individual and official capacities, alleging that they were deliberately indifferent to his serious medical needs in violation of the eighth amendment.  Specifically, he alleged that defendants failed to provide him with proper medical treatment following his epileptic seizure on April 23, 1990.


3
After review, the district court granted summary judgment for defendants, finding no violation of Foster-Bey's constitutional rights.  Foster-Bey has filed a timely appeal.  In addition, he requested the appointment of counsel in his brief on appeal.


4
Upon review, we conclude that the district court properly granted summary judgment because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the request for counsel is denied;  and the district court's judgment is hereby affirmed for the reasons stated in the district court's opinion dated October 11, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.